Exhibit Exhibit 10.6: Form of Change In Control Agreement between Hampden Bank, Hampden Bancorp, Inc. and the individuals listed below Hampden Bancorp, Inc. and Hampden Bank extended the term of the change in control agreements with the individuals listed below, previously entered into on January 16, 2007, for a period of one year as allowed under the agreements. The agreements are substantially identical in all material respects (except as noted below) as the attached Form of Change in Control Agreement. Parties to Change In Control Agreement: Hampden Bancorp, Hampden Bank and Richard L. DeBonis Hampden Bancorp, Hampden Bank and William D. Marsh, III Hampden Bancorp, Hampden Bank and Robert A. Massey Hampden Bancorp, Hampden Bank and Robert J. Michel (1) Hampden Bancorp, Hampden Bank and Sheryl L. Shinn Hampden Bancorp, Hampden Bank and Craig W. Kaylor Hampden Bancorp, Hampden Bank and Lynn Stevens Bunce (1) Mr. Michel’s Change In Control Agreement is substantially identical to Exhibit 10.6 except as to the lump-sum cash payment upon termination, which is equal to two (2) times the Employee’s average “Annual Compensation” over the five most recently completed calendar years. CHANGE IN CONTROL AGREEMENT This Change in Control Agreement (the “Agreement”) is made and entered into by and between (the “Employee”), HAMPDEN BANK, a Massachusetts-chartered savings bank, with its principal administrative office at 19 Harrison Avenue, Springfield, MA 01102 (the “Bank”), and HAMPDEN BANCORP, INC., a corporation organized under the laws of the State of Delaware, the holding company for the Bank (the “Holding Company”), effective as of the latest date set forth by the signatures of the parties hereto below (the “Effective Date”). WHEREAS, it is expected that the Bank and/or the Holding Company from time to time will consider the possibility of an acquisition by another company or other change in control. The Board of Directors of the Bank (the “Board”) recognizes that such consideration can be a distraction to the Employee and can cause the Employee to consider alternative employment opportunities. The Board has determined that it is in the best interests of the Bank and its shareholders to assure that the Bank will have the continued dedication and objectivity of the Employee, notwithstanding the possibility, threat or occurrence of a Change in Control (as defined below) of the Bank or the Holding Company. WHEREAS, the Board believes that it is in the best interests of the Bank and its shareholders to provide the Employee with an incentive to continue his employment and to motivate the Employee to maximize the value of the Bank upon a Change in Control for the benefit of its shareholders. WHEREAS, the Board believes that it is imperative to provide the Employee with certain severance benefits upon Employee’s termination of employment following a Change in Control that provides the Employee with enhanced financial security and provides incentive and encouragement to the Employee to remain with the Bank notwithstanding the possibility of a Change in Control. NOW, THEREFORE, in consideration of the mutual promises, terms, provisions, and conditions contained in this Agreement, the parties hereby agree as follows: 1.
